Citation Nr: 1519254	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-25 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to burial benefits. 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel









INTRODUCTION

The Veteran served on active duty from May 1967 to January 1971.  She died in February 2012; the appellant is her brother, who bore the expenses of her burial.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) located in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The appellant paid for burial expenses of the Veteran. 

2.  At the time of the Veteran's death in February 2012, she was not in receipt of VA compensation or pension, had no service-connected disabilities, or pending original or reopened claims for compensation or pension. 

3.  The Veteran died in a private hospital; she was not hospitalized by VA or receiving care under VA contract at a non-VA facility at that time of her death.

4.  The Veteran was not discharged from active service for a disability incurred or aggravated in line of duty.

5.  The Veteran, at the time of discharge from active service, did not have a disability shown by official service records.





CONCLUSION OF LAW

The criteria for payment of non-service-connected burial benefits, to include a plot and interment allowance, are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-3.1713 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  

The appellant was not provided with such notice in connection with his claim for burial benefits.  However, no prejudice is shown because, in the April 2013 statement of the case and the September 2013 supplemental statement of the case, the appellant received citation to the relevant law, as well as explanation as to the circumstances under which such a claim could be granted, and reasons the claim was denied; therefore, the appellant has actual knowledge of the information needed to substantiate his claim for burial benefits.  Moreover, the appellant has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  He has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  No prejudicial notice error has been shown.  

VA also has a duty to assist by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records have been obtained.  There is no evidence that the Veteran filed a VA claim during her lifetime.  No further development of medical evidence is required, because the decision turns on other factors, as discussed below.  

Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Burial Benefits

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the regulations at 38 C.F.R. §§ 3.1600 through 3.1612, and replaced them with new §§ 3.1700 through 3.1713.  The purpose of the new regulations was twofold:  to reorganize and rewrite for clarity, in plain language, the provisions applicable to burial benefits, and to streamline the application and payment process.  78 FR 76574-75 (Dec. 18, 2013); 79 FR 32653 (June 6, 2014).  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  

The AOJ has not yet considered the appellant's claim in light of the new regulations; however, none of the amendments apply to the case at hand.  Rather, the substantive requirements for a non-service-connected burial allowance remain the same as in the previous version of the regulations.  There is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

In general, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  Because the new regulations were specifically rewritten for clarity, the Board will cite principally to the new regulations.  

It is not contended, nor does the evidence otherwise show, that the Veteran's death is service-connected.  The appellant, in his claim, acknowledged that he was not claiming that the Veteran's death was service-connected.  Therefore, the claim must be considered pursuant to the regulation regarding nonservice-connected burial benefits, set forth in 38 C.F.R. § 3.1705.  It must be noted that the statutory maximum payment that may be made for non-service-connected burial benefits under this provision (and the previous 38 C.F.R. § 3.1600(b)) is $300.  38 U.S.C.A. § 2302(a) (West 2014).  

The regulation provides that a burial allowance is payable for a veteran who, on the date of his or her death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  38 C.F.R. § 3.1705(b) (previously at 38 C.F.R. § 3.1600(b)).  

(Previously, 38 C.F.R. § 3.1600(b) also provided for burial allowance for indigent veterans whose remains were unclaimed.  The provision governing this situation, which is not present in this case, is now set forth in 38 C.F.R. § 3.1708.)

At the time of her death in February 2014, the Veteran was not in receipt of VA compensation or pension benefits, nor was a claim for such pending at the time of her death.  She was not in receipt of military retirement pay.  

A burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (previously at 38 C.F.R. § 3.1605(a)).  The statutory maximum payment under this provision is $700.  38 U.S.C.A. § 2303.  

Here, the Veteran died in a private hospital, according to the death certificate.  The appellant does not contend that this was authorized by VA.  He states that her foot was swollen, and she was directed by her doctor to immediately to the closest hospital, where she died approximately a week later.  She could not be moved, as she was on life support, and the appellant was not advised that she had to go to VA.  Unfortunately, federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Therefore, a burial allowance based on VA hospitalization is not warranted.  

The Veteran was eligible for burial in a national cemetery due to her status as a veteran.  38 C.F.R. § 38.620(a).  When such a Veteran dies from nonservice-connected causes, and is buried in a private cemetery, entitlement to a plot or interment allowance is warranted when the following conditions are met: 

(1) The veteran is eligible for a burial allowance based on non-service-connected death under 38 C.F.R. § 3.1705;

(2) The veteran is eligible for a burial allowance based on VA hospitalization at time of death under 38 C.F.R. § 3.1706;

(3) The veteran was discharged from active service for a disability incurred or aggravated in line of duty (VA will accept the official service record of such discharge as proof of eligibility for the plot or interment allowance and VA will disregard any previous VA determination made in connection with a claim for monetary benefits that the disability was not incurred or aggravated in line of duty); or

(4) The veteran, at the time of discharge from active service, had a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 C.F.R. § 3.1707(c) (previously at 38 C.F.R. § 3.1600(f)).  

The maximum statutory amount payable for a plot or interment allowance is $700.  38 U.S.C.A. § 2303.  

As discussed above, the Veteran did not meet the criteria for a burial allowance under 38 C.F.R. § 3.1705 or 38 C.F.R. § 3.1706.  Service treatment records do not show she was discharged due to disability, and the December 1970 separation examination showed entirely normal findings.  Service treatment records do not otherwise show any disabilities present at discharge.  Thus, at the time of discharge from active service, there was no disability shown by official service records, which in medical judgment would have justified a discharge for disability.  

Under these circumstances, non-service connected burial benefits are not warranted under either the old or new regulations.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss her family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  Moreover, the entire amount of the burial/cremation expenses would not be warranted even if the claim were granted; the burial benefit is limited to the amounts set forth above.  There being no doubt to be resolved, entitlement to nonservice-connected burial benefits is not warranted.


ORDER

Entitlement to burial benefits is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


